Name: Regulation (EEC) No 922/72 of the Council of 2 May 1972 laying down general rules for granting aid in respect of silkworms for the 1972/73 rearing year
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  executive power and public service;  economic policy
 Date Published: nan

 Avis juridique important|31972R0922Regulation (EEC) No 922/72 of the Council of 2 May 1972 laying down general rules for granting aid in respect of silkworms for the 1972/73 rearing year Official Journal L 106 , 05/05/1972 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 4 P. 0129 Danish special edition: Series I Chapter 1972(II) P. 0377 Swedish special edition: Chapter 3 Volume 4 P. 0129 English special edition: Series I Chapter 1972(II) P. 0393 Greek special edition: Chapter 03 Volume 7 P. 0223 Spanish special edition: Chapter 03 Volume 5 P. 0224 Portuguese special edition Chapter 03 Volume 5 P. 0224 REGULATION (EEC) No 922/72 OF THE COUNCIL of 2 May 1972 laying down general rules for granting aid in respect of silkworms for the 1972/73 rearing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 845/721 of 24 April 1972 laying down special measures to encourage silkworm rearing, and in particular Article 2 (4) thereof; Having regard to the proposal from the Commission; Whereas Article 2 of Regulation (EEC) No 845/72 states that aid is to be granted in respect of silkworms reared within the Community and whereas the general rules of application provided for in that Article should be adopted; Whereas, in order to simplify the application of the system of aid, in each Member State aid should be granted solely in respect of silkworms reared within the territory of that State; Whereas, in order to ensure the proper functioning of that system it is necessary to determine who is eligible and to specify certain requirements for granting aid; Whereas it is necessary to introduce a system of administrative control ensuring that aid is granted only in respect of eligible products; Whereas the detailed rules for calculating the aid should be specified in order to ensure uniform application of that system; Whereas this Regulation should be in force only for a period which will enable its effectiveness to be assessed; HAS ADOPTED THIS REGULATION: Article 1 In the case of the 1972/73 rearing year, the general rules laid down in the following Articles shall apply to the granting, in respect of silkworms reared within the Community, of the aid provided for in Article 2 of Regulation (EEC) No 845/72. Article 2 1. A Member State shall, when requested by a rearer, grant aid in respect of silkworms reared within its territory. 2. Member States are authorized to grant aid solely to rearers who have obtained their boxes of eggs from an approved body and who, on successful completion of rearing, have delivered the cocoons which have been produced to an approved body. 3. Silkworm rearing shall be considered as successfully completed where a minimum number of cocoons is produced from the boxes of eggs used ; this minimum number has yet to be specified. Article 3 The producer Member States shall introduce an administrative control to ensure that the product for which aid is requested meets the requirements for the granting of aid. Article 4 The amount of aid shall be calculated per box of silkworm eggs. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 1 OJ No L 100, 27.4.1972, p. 1. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 1972. For the Council The President G. THORN